Citation Nr: 1748304	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  09-29 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1989 to September 1989 and in September 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

This matter was previously before the Board in September 2016 and was remanded for further development. 

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  TDIU

Legal Criteria

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The fact that a veteran is unemployed or has difficulty obtaining employment is not enough to warrant a TDIU.  See Van Hoose v. Brown, 4 Vet. App 361.  

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2016).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends he is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  

The Veteran is service-connected for his headaches as 50 percent disabling from March 13, 2007.  The Veteran's total combined disability rating is 70 percent disabling effective March 13, 2007.  As such, the Veteran met the schedular requirement under 38 C.F.R. § 4.16(a) as of March 13, 2007.  For the reasons explained below, the Board finds that the Veteran's service-connected disabilities do not render him unemployable.

The Board notes that the Veteran continues to work.  While the Veteran has indicated that he is unable to perform some work activities due to his service-connected disabilities and has missed significant amount of time from work due to medical appointments, his service-connected disabilities have not prevented him from obtaining or maintaining substantially gainful employment.  

In a March 2007 medical visit, the examiner noted the Veteran worked for the United States Postal Service (USPS).  The Veteran submitted a statement in August 2007 saying that previous potential employers had not hired him due to his service-connected left hand disability.  When he submitted this statement, the Veteran was employed but would have left hand swelling, causing him to sometimes drop things.  The Veteran stated he would feel embarrassed when that happened and sometimes people would make fun of him.  In a November 2007 examination, the examiner noted the Veteran was still employed full-time with the USPS.  The examiner reported that the Veteran had lost four weeks of work over the last twelve months due to his medical appointments.  

In his May 2008 application for vocational rehabilitation, the Veteran indicated he was still employed with the USPS.  The Veteran reported in a June 2008 statement that while he was still working, he had difficulty on the job due to his left hand and arm.  The Veteran stated that he had problems tying his shoes, clipping his nails, and at his job.  In his July 2008 rehabilitation needs inventory form, the Veteran again indicated that he was still employed in a full-time permanent position with the USPS.  A March 2009 examiner noted the Veteran had been employed full-time for the past three years at the USPS.  The examiner noted the Veteran lost one week of work in the past twelve months due to his doctor's appointments.  In a June 2010 examination, the Veteran stated he was employed full-time with the USPS.  In a July 2010 examination, the Veteran stated he worked full-time for the USPS.  The Veteran stated in the past twelve months, he had lost two weeks of work due to his multiple physical issues.  The Veteran submitted a statement in December 2010 stating that he missed a lot of work due to his service-connected disabilities.  The Veteran stated that his service-connected disabilities limited the jobs that he was able to do.  

In his April 2011 claim for TDIU, the Veteran stated he was working full-time as a clerk with the USPS.  The Veteran stated he missed time from work due to his medical issues, but was still employed.  In a July 2011 mental health examination, the Veteran stated he sometimes had trouble working due to his mental health symptoms.  In a July 2011 examination, the Veteran expressed concern that his employer was trying to fire him due to the time he had been missing because of his service-connected disabilities.  In a July 2011 examination, the Veteran expressed concern that his employer was trying to fire him due to the time he had been missing due to his service-connected disabilities.  The examiner noted the Veteran's service-connected scars and nose conditions did not impact his ability to work, but did note that the Veteran's wrist condition impacted his ability to work because the Veteran had pain carrying, pushing, or pulling heavy objects.  The examiner also stated the Veteran's headaches impacted his ability to work.  The Veteran stated he was still working at the USPS but was concerned he'd be laid off soon because in the past twelve months, he had called in sick twice per week, mostly due to his headaches.  In his August 2014 rehabilitation needs inventory form, the Veteran stated he was employed as a permanent, full-time employee with the USPS and had been since 2006.  

The Veteran was afforded an examination in October 2016 for his mental health.  The examiner noted the Veteran's diagnosis of adjustment disorder with depressed mood.  The examiner noted the Veteran's mental disability lead to occupational and social impairment with reduced reliability and productivity.  The Veteran stated he was currently employed full-time with the USPS and had held this job for about ten years.  The Veteran also stated he had used all of his sick leave and annual leave due to his service-connected disabilities.  The Veteran reported he was attending classes for Heating & Air at a technical college.  The Veteran stated he was having trouble concentrating.

The more probative evidence shows that the Veteran is not prevented from following substantial gainful employment as a result of his service-connected disabilities.  While it is clear that the Veteran's service-connected disabilities, including his left hand and his headaches, causes him pain and that he has missed time from work because of his disabilities, the Veteran still continues to work.  In multiple statements and records from 2007 to the present, the Veteran has indicated he is employed full-time with the USPS.  Because the Veteran continues to work, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation and a grant of a TDIU is not warranted.  

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  As such, that benefit of the doubt doctrine is not applicable and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.







ORDER

A TDIU is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


